Citation Nr: 1504186	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a fractured left leg.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for residuals of a fractured left leg.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for posttraumatic stress disorder, sleep apnea, and esophageal cancer have been raised by the record in a September 2013 and August 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a neck disability and residuals of a fractured left leg (de novo) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2007 rating decision denied service connection for a neck disability claimed as a crushed spine, based essentially on a finding there was no evidence of a spinal injury in service, or evidence of a spinal disability related to his active service.  

2.  Evidence received since the April 2007 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a neck disability spine, and raises a reasonable possibility of substantiating the claim.  

3.  An unappealed April 2007 rating decision denied service connection for residuals of a fractured left leg, based essentially on a finding there was no evidence of a fractured leg in service, or evidence of leg injury related to his active service.  

4.  Evidence received since the April 2007 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a fractured left leg, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2007 rating decision denying the claim for service connection for a neck disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  New and material evidence has been received to reopen the claim of service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The April 2007 rating decision denying the claim for service connection for residuals of a fractured leg is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

4.  New and material evidence has been received to reopen the claim of service connection for residuals of a fractured leg.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of service connection for a neck disability and residuals of a fractured left leg.  As such, no discussion of VA's duty to notify and assist is necessary regarding that question.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted  by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  
Historically, an April 2007 rating decision denied the Veteran's claim for service connection for a neck disability, claimed as a crushed spine and a fractured leg, essentially based on findings that there was no evidence substantiating the Veteran's spine/neck disability was related to service, and there was no evidence of a fractured leg in service or that it began in service.  Post-service evidence in the record at the time included VA treatment records noting the Veteran' report he fractured his leg on his first parachute jump, with over 250 total jumps.  The evidence also included his complaint of chronic neck pain, and diagnoses of degenerative disc disease, spondylosis, and bilateral neural foramina encroachment of the cervical spine.  See September 2003 cervical spine x-rays; see also October 2004 CT cervical spine.  In addition, the Veteran underwent cervical spine laminectomy surgery in 2005.  Notably, in August 2006 correspondence, the Veteran referenced his left leg as the leg that was injured at jump school at Ft. Benning, Georgia.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issues was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the April 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.202, 20.1103.  The instant claim for service connection was received in July 2008.  

Since the April 2007 rating decision, the Veteran submitted additional evidence, including Southern Center for Orthopedics treatment records that support the notion the Veteran has an old healed fracture of the left leg, as well as a January 2010 letter from Dr. J. Burkus who related the Veteran's current neck disability to the Veteran's reported in-service parachute accident.    This evidence is new, in that it was not previously of record at the time of the April 2007 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a neck disability and a fractured left leg.  


ORDER

New and material evidence having been received, the claims of service connection for a crushed spine and a fractured leg are reopened, and to this extent only, the appeals are granted.  


REMAND

After careful review of the record, the Board finds that the Veteran's claims of service connection for a neck disability and residuals of a fractured left leg must be remanded for further development.  

The Veteran has reported that he fractured his left leg and injured his neck during his first jump in airborne training at Ft. Benning, Georgia, but denied seeking any treatment.  Service personnel records indicate the Veteran's airborne qualification training was completed in March 1967.  They also indicated he received incentive pay for parachute duty through July 1968, which suggests he executed more parachute jumps than would have only occurred during his 3 week airborne qualification training.  His service treatment records include a June 1968 complaint of left knee pain secondary to an injury a week prior; the impression was contusion and abrasion of the left knee.  He has submitted supporting lay statements from fellow service members recalling his accident on his first jump at jump school wherein he hit the ground hard and was "stove-up," and had subsequent difficulty climbing and doing certain obstacles.  See October 2006 J. Spencer statement.  

Regarding the claim of service connection for residuals of a fractured left leg, the evidence includes a February 1997 report noting his complaint of left leg pain and x-rays revealed an old fibula fracture.  His VA treatment records show that in August 2003, his past medical history included status post fractured left leg.  On March 2011 VA examination, however, it was noted that x-rays of the left knee were within normal limits.  The examiner opined that the left knee pain documented in the service treatment records in June 1968 was more likely than not related to parachute jumps in service.  The Board finds that the Veteran should be provided a new VA examination to determine whether the evidence supports he fractured his left leg in service, and if so, whether he has a current left leg disability that is a residual of a left leg fracture in service.  

As to the claim of service connection for a neck disability, the Veteran now contends he experienced neck pain following the injury at jump school, which pain has since continued.  VA treatment records show complaints of chronic neck pain since September 2003.  The Veteran underwent surgery in October 2005 (i.e., cervical laminectomy).  He has submitted a January 2010 letter from Dr. J. Burkus opining that the Veteran's cervical spondylosis is related to his injury as a paratrooper while he was on active duty.  An April 2010 report from Southern Orthopedics opined that it was reasonable that an injury as described by the Veteran "could cause some cervical fractures or enhancement of degeneration."  On March 2011 VA examination, the Veteran was diagnosed with cervical spine degenerative arthritis status post fusion C4 to C7.  Although the examiner opined that it was not likely the Veteran's cervical spine disability was related to parachute jumps, citing the absence of documentation of an injury in the military records, this does not adequately address the impact, if any, of an unreported injury, which would not be entirely unexpected behavior of an airborne qualified Marine.  Accordingly, the Veteran should be provided a new VA examination.  

Finally, any additional VA or private treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any other outstanding relevant VA and private treatment records related to his neck disability and left leg fracture.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.  Any negative responses should be in writing and associated with the claims file.  

2. After all pertinent evidence has been associated with the claims file, afford the Veteran a new VA examination to determine the current nature, extent, and etiology of any current neck disability and residuals of a left leg fracture.  The claims file should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner is requested to opine as to whether it is at least as likely as not the Veteran has residuals of a left leg fracture, and if so, are they consistent with a fracture as would have occurred in 1967?  Any residual of a fracture should be identified, and in doing so, the examiner should discuss its relationship, if any, with any current left knee disability.  In the event, the examiner observes any other left leg/knee disability considered to be a result of trauma sustained during parachute jumps in 1967 or 1968, that should be noted.  

The examiner is also requested to opine as to whether it is at least as likely as not that any diagnosed neck disability is related to the Veteran's active service, to include his reported accident during parachute school, or the combined effect of his parachuting jumps during active service.  In doing so, the examiner should, if possible, expound on the characteristics of the residuals of an injury (as would have occurred in 1967/1968), and the characteristics of such neck disability as would/could have been caused by other factors, e.g. aging.   

A complete rationale for any opinion advanced must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

3. Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


